IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania                  :
ex rel. Amrah Holloman,                       :
                        Appellant             :
                                              :
                     v.                       :    No. 737 C.D. 2018
                                              :    Submitted: April 5, 2019
Kevin Kauffman, Superintendent,               :
State Correctional Institution at             :
Huntingdon                                    :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                              FILED: August 9, 2019


       Amrah Holloman (Appellant), pro se, appeals an Order of the Court of
Common Pleas of Blair County (common pleas), dated November 2, 2017, that
dismissed his Petition for a Writ of Habeas Corpus Ad Subjiciendum1 (Petition) as
improvidently filed and without prejudice to seek relief in this Court. Common
pleas found that “the gravamen of the Petition involves an action of the
Pennsylvania Board of Probation and Parole [(Board)],” over which common pleas
did not have jurisdiction.


       1
          “A writ of habeas corpus ad subjiciendum is defined as ‘[a] writ directed to someone
detaining another person and commanding that the detainee be brought to court.’” Pew v.
Mechling, 929 A.2d 1214, 1216 n.1 (Pa. Cmwlth. 2007) (quoting Black’s Law Dictionary 715
(7th ed. 1999)).
       In November 2016, Appellant was charged with various crimes and
ultimately pleaded guilty to simple assault, to which he was sentenced to time
served to 23½ months in the Blair County Prison in March 2017.2 At the time of
his conviction, it appears Appellant was on parole for another criminal conviction
from 2011.3 According to Appellant’s Petition, Appellant was serving a three- to
six-year sentence on the 2011 charges and had a maximum sentence date of June 5,
2017. (Petition ¶ 7.) He was paroled in 2014 at the completion of his minimum
sentence and remained on parole without incident until his arrest on the new
charges in November 2016. (Id. ¶ 8(ii)-(iii).) At that time, he alleges he had 7½
months remaining on his maximum sentence.                    (Id. ¶ 8(iii).)    Following his
sentencing on the new charges, Appellant alleges he was transferred from Blair
County Prison to the State Correctional Institution at Huntingdon (SCI-
Huntingdon) on March 22, 2017, and detained on what he called an
“unconstitutional[] . . . parole violation detainer[.]” (Id. ¶ 8(vi).) In his Petition, he
avers his maximum sentence “was unconstitutionally changed and increased” by
the Board from June 5, 2017, to March 6, 2020 by order dated June 13, 2017. (Id.)
He asserts the Board “had no legal authority to change [his] maximum sentence[,]”
and by doing so, “the Board illegally altered and extended the judicially imposed
sentence” from 2011. (Id. ¶¶ 9, 11.) Appellant also alleges that the Board should

       2
          Appellant also was sentenced to a period of probation on a charge of resisting arrest.
All other charges were dismissed. (Sentencing Order, March 6, 2017, Record (R.) Item 7.)
        3
          The Court’s review of this case is hampered by the fact that the record consists only of
Appellant’s 2016 criminal case. Because the Petition was filed on the criminal docket, the
District Attorney’s Office has been defending the Petition. Appellant did not name the Board as
a party. Therefore, the decisions that form the basis of his Petition are not before us. Although
copies of some Board documents were appended to the briefs filed by the District Attorney’s
Office and Appellant, they are not part of the record; thus, we cannot consider them. B.K. v.
Dep’t of Pub. Welfare, 36 A.3d 649, 657 (Pa. Cmwlth. 2012).



                                                2
have credited him with the 2½ years he spent at liberty on parole (street time), and
the Board committed an error of law and abused its discretion in not doing so. (Id.
¶¶ 8(vi), 16.)
       To remedy these perceived wrongs, on October 30, 2017, Appellant filed his
Petition with common pleas,4 asking it to issue a writ directing Kevin Kauffman,
Superintendent of SCI-Huntingdon, whom Appellant named as the lone respondent
in his Petition, to release him from prison.5 Common pleas issued its Order
dismissing the Petition three days later. Appellant now appeals that Order.6
       On appeal, Appellant argues common pleas erred in dismissing his Petition
and that the matter should be remanded for common pleas to address the merits.
He asserts this Court does not have jurisdiction over his Petition under Section
761(a)(1)(i) of the Judicial Code, 42 Pa. C.S. § 761(a)(1)(i).7 Specifically, he

       4
           Prior to filing his Petition, Appellant mailed what he labeled a “complaint” to common
pleas, wherein he again asserted his belief that he should be released from custody as his original
maximum sentence date expired. (R. Item 10.) By order dated July 18, 2017, common pleas
dismissed the “complaint,” finding it lacked jurisdiction over the Board. (R. Item 11.) As it did
here, common pleas dismissed the “complaint” without prejudice for Appellant to “refile any
concerns with the . . . Commonwealth Court.” (Id.)
         5
           Although Appellant named Superintendent Kauffman as the respondent in his Petition,
there is no indication that Superintendent Kauffman has been served or participated in any
manner before common pleas. Nor has he participated before this Court. As stated above, the
District Attorney’s Office filed a brief with this Court. Therein, it asserts it is not a proper party
to this action and does not represent the Board or “any other interested party” but “believes these
parties should have the opportunity to respond to [Appellant]’s Brief.” (District Attorney’s Brief
at 2 n.1, 5 n.2.)
         6
           Appellant originally appealed to the Pennsylvania Superior Court, which transferred the
appeal to this Court.
         7
           Section 761 of the Judicial Code sets forth this Court’s original jurisdiction. It provides,
in relevant part:

       (a) General rule. –The Commonwealth Court shall have original jurisdiction of
           all civil actions or proceedings:

(Footnote continued on next page…)


                                                  3
argues the Petition filed with common pleas is proper because he is being held
beyond the expiration of his maximum sentence. In the alternative, Appellant
argues the Board unlawfully extended his maximum sentence by not granting him
credit for street time. In his reply brief, Appellant argues the Board also provided
no explanation for its decision to deny him credit for his street time, which is in
violation of Pittman v. Pennsylvania Board of Probation and Parole, 159 A.3d 466
(Pa. 2017).
       Although fashioned as a Petition for Writ of Habeas Corpus Ad
Subjiciendum, it is apparent from a review of Appellant’s Petition that Appellant is
challenging the Board’s actions in extending his maximum sentence date following
his conviction on new charges. Habeas corpus relief “is not available to challenge
an action of the Board.” Gillespie v. Dep’t of Corr., 527 A.2d 1061, 1064 (Pa.
Cmwlth. 1987). Appellant cites to Department of Corrections v. Reese, 774 A.2d
1255 (Pa. Super. 2001) for the proposition that, because his confinement exceeded
his maximum release date, his filing of the Petition was appropriate to remedy this
wrong.      The Superior Court in Reese consolidated two cases involving the
propriety of two petitions for writs of habeas corpus filed by two prisoners. The
first prisoner, Reese, reached his maximum release date of October 30, 1998, but

_____________________________
(continued…)
          (1) Against the Commonwealth government, including any officer thereof,
              acting in his official capacity, except:

               (i) actions or proceedings in the nature of applications for a writ of habeas
               corpus or post-conviction relief not ancillary to proceedings within the
               appellate jurisdiction of the court[.]
       ....

42 Pa. C.S. § 761(a)(1)(i).



                                                4
was not released from incarceration because he was being detained on a Board
warrant pending disposition of new criminal charges that were filed against him
while on parole. He filed a petition for writ of habeas corpus after his maximum
release date expired but before the Board recalculated a new maximum date.
Given those facts, the Superior Court held the trial court properly exercised
jurisdiction over Reese’s petition because Reese was being held beyond the date of
his maximum sentence at the time he filed his habeas corpus petition. Id. at
1261. In contrast, the Board recalculated the second prisoner’s (Richart) maximum
release date on October 27, 1997. Nearly two years later, Richart filed his petition
for writ of habeas corpus. With regard to Richart, the Superior Court found the
petition was improper because Richart was attempting to challenge the Board’s
recalculation of his maximum sentence. At the time his petition was filed, the
maximum date had not yet expired. Thus, the Superior Court concluded the trial
court lacked jurisdiction to decide that petition. Id.
       Here, Appellant argues his situation is analogous to that of Reese and not of
Richart. Based upon Appellant’s averments in his Petition, we disagree. In his
Petition, Appellant alleges the Board issued its order recalculating his maximum
sentence date on June 13, 2017. Appellant filed his Petition with common pleas on
October 30, 2017.       Therefore, at the time his Petition was filed, Appellant’s
maximum date had not yet expired.8 In short, he was not being held beyond his
maximum date at the time he filed his Petition.             As a result, common pleas
correctly determined it did not have jurisdiction. Instead, to challenge the Board’s
recalculation, Appellant must first seek administrative review through the Board

       8
          The “complaint” Appellant filed with common pleas on July 11, 2017, also was filed
after his maximum date had been extended.



                                             5
and then, if still dissatisfied, he may petition for review of the Board’s decision in
this Court. Id. at 1259-60. Therefore, we affirm common pleas to the extent it
found “the gravamen of the Petition involves the action of the . . . Board,” over
which common pleas lacked jurisdiction. (Common Pleas’ Order, November 2,
2017.)
      There is no documentation of record that shows whether Appellant did seek
review before the Board. Rather than dismissing the Petition, common pleas
should have transferred the matter to this Court pursuant to Section 5103(a) of the
Judicial Code, 42 Pa. C.S. § 5103(a). Commonwealth v. Snyder, 829 A.2d 783,
785 (Pa. Cmwlth. 2003). Section 5103(a) provides:

      If an appeal or other matter is taken to or brought in a court or
      magisterial district of this Commonwealth[,] which does not have
      jurisdiction of the appeal or other matter, the court or magisterial
      district judge shall not quash such appeal or dismiss the matter, but
      shall transfer the record thereof to the proper tribunal of this
      Commonwealth, where the appeal or other matter shall be treated as if
      originally filed in the transferee tribunal on the date when the appeal
      or other matter was first filed in a court or magisterial district of this
      Commonwealth. A matter which is within the exclusive jurisdiction
      of a court or magisterial district judge of this Commonwealth but
      which is commenced in any other tribunal of this Commonwealth
      shall be transferred by the other tribunal to the proper court or
      magisterial district of this Commonwealth where it shall be treated as
      if originally filed in the transferee court or magisterial district of this
      Commonwealth on the date when first filed in the other tribunal.

42 Pa. C.S. § 5103(a).
      Because common pleas did not transfer Appellant’s Petition to this Court,
we vacate that part of common pleas’ Order that dismissed Appellant’s Petition.
Instead, we will treat the Petition as being transferred, which will preserve the
filing date of October 30, 2017. Because the Board is not currently a party to the
action and we do not have the Board’s record before us to review, we direct

                                          6
Appellant to file an amended petition for review naming the Board as a party and
serve the amended petition upon the parties within 30 days pursuant to Rule 1514
of the Pennsylvania Rules of Appellate Procedure, Pa.R.A.P. 1514. This prevents
prejudice to Appellant by preserving the filing date of the Petition, which may or
may not be timely; prevents prejudice to the Board, which is an indispensable party
to this action, by allowing it to defend its own actions; and permits the Court to
review the claims with the benefit of the Board’s certified record.



                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge




                                          7
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania                :
ex rel. Amrah Holloman,                     :
                        Appellant           :
                                            :
                    v.                      :   No. 737 C.D. 2018
                                            :
Kevin Kauffman, Superintendent,             :
State Correctional Institution at           :
Huntingdon                                  :

                                      ORDER


      NOW, August 9, 2019, the Order of the Court of Common Pleas of Blair
County (common pleas), dated November 2, 2017, is AFFIRMED, in part, to the
extent common pleas found it did not have jurisdiction over the matter. The Order
is VACATED to the extent it dismissed the Petition for a Writ of Habeas Corpus
Ad Subjiciendum (Petition). Because common pleas should have transferred the
Petition to this Court, instead of dismissing it, we treat the Petition as a Petition for
Review of the Pennsylvania Board of Probation and Parole’s (Board) decision
recalculating Amrah Holloman’s (Appellant) maximum sentence date in order to
preserve Appellant’s filing date. However, as the Board is an indispensable party
to this action, Appellant is directed to file an amended petition within 30 days
naming the Board as a party. The amended petition shall be served by Appellant
upon the parties within 30 days pursuant to Pa. R.A.P. 1514, or this matter will be
dismissed as of course.



                                         _____________________________________
                                         RENÉE COHN JUBELIRER, Judge